Title: From Thomas Jefferson to Joseph Hopkinson, 11 July 1792
From: Jefferson, Thomas
To: Hopkinson, Joseph



Sir
Philadelphia July 11. 1792.

I have duly received your favor of June 29. and being about to set out for Virginia I have delivered the Diana Venatrix, with the glass cover, and the bracket for it, to Monsr. Petit my maitre d’hotel who will have charge of the house during my absence. No body will better know how to pack it than himself, because he assisted in packing it in France, and I think it may be so done as that it may go by water to Easton, if it be under the eye of some one who will see that the package be never moved out of it’s place. Still I am anxious you should see it here, and even be privy to the packing of it, lest any accident should happen to it, of which it is so susceptible, that nothing less than extreme care can guard it sufficiently. It cannot go much but by water, or in the hands of a man, however carefully packed. Therefore I have directed him to do nothing till you shall call on him in Philadelphia, as I understand you come here sometimes. I shall be happy if this little exquisite peice of workmanship may give you the satisfaction it did to your father, being with sincere attachment Sir your most obedt. humble servt.

Th: Jefferson

